Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability is in response to the RCE filed by Applicant on 12/27/2021 and amendments authorized by Applicant on 1/25/2022.  Claims 1-13 and 17-20 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Sang Yoon Kang on 1/25/2022.


1. (Currently Amended) A method for detecting an anomaly in devices, the method being performed by a computing device and comprising:
acquiring operation information on a first device connected to a security management unit (SMU) of a first domain and operation information on a second device connected to a SMU of a second domain; and
detecting an anomaly in the first device and the second device by comparing the operation information on the first device with the operation information on the second device, 
wherein the SMU of the first domain is not directly connected to the SMU of the second domain,
wherein detecting the anomaly comprises:
acquiring two or more consecutive first commands being entered on the first device,
acquiring two or more consecutive second commands being entered on the second device, and
detecting the anomaly based on determination that the first commands and the second commands being entered at the same time,
wherein both of the first commands and second commands include a command to modify a user authority, a command to modify file permissions, and a command to terminate a process, and
wherein the first commands and the second commands are the same.


Allowable Subject Matter
Claims 1-13 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments/amendments filed on 11/29/2021 and amendments authorized by Applicant on 1/25/2022 make the record is clear regarding reasons for allowance. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the 
A Final search was conducted by Examiner on 1/25/2022, and the closest prior art fails to disclose, teach or even suggest “wherein detecting the anomaly comprises: acquiring two or more consecutive first commands being entered on the first device, acquiring two or more consecutive second commands being entered on the second device, and detecting the anomaly based on determination that the first commands and the second commands being entered at the same time, wherein both of the first commands and second commands include a command to modify a user authority, a command to modify file permissions, and a command to terminate a process, and wherein the first commands and the second commands are the same.”  The limitations recited above are not taught by conventional means.  Conventional means with anomaly detection, teach determining if permissions are being modified by authorized parties, or preventing modifications by limiting the access to a single user.  However, the instant is monitoring commands being entered at 2 different domains in an attempt to make changes.  This not taught by conventional means and as a result the claims are in condition for Allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661. The examiner can normally be reached Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439